—Judgment unanimously reversed on the law without costs and claim dismissed. Memorandum: Defendant appeals from a judgment that awarded .claimant damages in the amount of $3,107 plus interest for his warrantless arrest and detention. The arrest was made pursuant to CPL 570.34, based upon information provided to the New York State Police in Wellsville, New York that the State of Maryland had issued a warrant for claimant’s arrest. Fingerprint comparison analysis on the third day of his detention established that claimant was not the individual wanted in Maryland. Notwithstanding its determination that the State Troopers acted with probable cause and exercised reasonable care and due diligence in determining claimant’s identity, the court awarded damages to claimant for the last 48 hours of his detention based upon its conclusion that the State was negligent in failing to conduct a fingerprint comparison within 24 hours of claimant’s arrest. That was error.
Claimant "may not recover under broad general principles of negligence * * * but must proceed by way of the traditional remedies of false arrest and imprisonment and malicious prosecution” (Boose v City of Rochester, 71 AD2d 59, 62). The court properly determined that claimant’s arrest was justified pursuant to CPL 570.34 and therefore privileged. That finding serves as a complete defense to a claim for false arrest and imprisonment and eliminates an essential element of a claim for mali*913cions prosecution (see, Broughton v State of New York, 37 NY2d 451, 456-458, cert denied sub nom. Schanberger v Kellogg, 423 US 929). We therefore reverse the judgment and dismiss the claim. (Appeal from Judgment of Court of Claims, NeMoyer, J.—False Imprisonment.) Present—Denman, P. J., Lawton, Wesley, Doerr and Balio, JJ.